Citation Nr: 1745597	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2004 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are outstanding VA treatment records.  At his August 26, 2016 hearing, the Veteran testified that he attended a VA mental health appointment that morning prior to his hearing.  Nevertheless, VA treatment records subsequent to November 3, 2014 have not been associated with the claims file.  Additionally, VA treatment records from June 6, 2012, June 29, 2012, May 30, 2012, July 11, 2013, September 23, 2013, October 24, 2013, and November 30, 2014 indicate that fee basis and emergency room department records had been scanned into VistA Imaging.  The referenced records have not been associated with the claims file.  Accordingly, on remand updated VA treatment records and the VistA Imaging records must be associated    with the claims file.

While a May 2011 determined that the Veteran had provided insufficient information to corroborate the Veteran's claimed stressors, in an August 2016 statement the Veteran provided additional details regarding his claimed stressor.  Accordingly, additional efforts are required to attempt to verify the Veteran's reported stressor.

The Veteran was scheduled for a VA mental disorders examination in June 2015, but did not report for his examination.  At his hearing, the Veteran asserted that he was unable to attend his scheduled hearing because he did not receive notification of the appointment.  He also stated that he is willing to report for a rescheduled examination.  In light of the Veteran's assertion, he should be provided another opportunity to report for a VA mental disorders examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from November 3, 2014 to present, as well as the VistA Imaging documents referenced in the June 6, 2012, June 29, 2012, May 30, 2012, July 11, 2013, September 23, 2013, October 24, 2013, and November 30, 2014 VA treatment records and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have provided mental health treatment.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  The AOJ should take all appropriate steps to attempt to verify the Veteran's claimed stressor; specifically that a close friend and fellow service member, Luis Santos, was killed while deployed with 3rd Infantry Division in Iraq.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.
4.  Schedule the Veteran for a VA mental disorders examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should:

a.  Identify all psychiatric conditions present since November 2010.

b.  For each diagnosed psychiatric condition (other than a personality disorders), state whether it is at least as likely as not that the condition had its onset during service or       is otherwise related to the Veteran's military service, to include his October 11, 2007 report of nervous trouble     and habitual stammering or stuttering. 

c.  If the Veteran is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based.

A complete rationale for all opinions expressed should be provided.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

